UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: April 30 Date of reporting period:July 31, 2014 Item 1. Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Principal Amount Value BANK LOANS – 3.2% $ AFGlobal Corp. 0.000%, 1/25/20201, 2 $ Alon USA Partners LP 0.000%, 11/13/20181, 2 Amaya B.V. (Netherlands) 8.000%, 7/29/20221, 2, 3 AqGen Liberty Management I, Inc. 6.500%, 8/30/20201, 2 Asurion LLC 8.500%, 2/28/20211, 2 BATS Global Markets Holdings, Inc. 5.000%, 1/31/20201, 2 Calceus Acquisition, Inc. 5.000%, 2/1/20201, 2 Capital Automotive LP 6.000%, 4/30/20201, 2 Cedar Bay Generating Co. LP 6.250%, 4/23/20201, 2 Fieldwood Energy LLC 8.375%, 9/30/20201, 2 Hilton Worldwide Finance LLC 0.000%, 10/25/20201, 2 Hologic, Inc. 3.250%, 8/1/20191, 2 Jonah Energy LLC 8.750%, 5/12/20211, 2 MacDermid, Inc. 4.000%, 6/7/20201, 2 Medpace Holdings, Inc. 5.000%, 4/1/20211, 2 Offshore Group Investment Ltd. (Cayman Islands) 5.000%, 10/25/20171, 2, 3 P2 Lower Acquisition LLC 9.500%, 10/22/20211, 2 Power Buyer LLC 4.250%, 5/6/20201, 2 4.250%, 5/6/20201, 2 Southwire Co. 3.250%, 2/22/20211, 2 Spin Holdco, Inc. 4.250%, 11/8/20191, 2 TransDigm, Inc. 3.750%, 6/4/20211, 2 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BANK LOANS (Continued) $ Windsor Financing LLC 6.250%, 12/5/20171, 2 $ TOTAL BANK LOANS(Cost $9,573,766) BONDS – 77.1% ASSET-BACKED SECURITIES – 61.4% Acis CLO 2014-3 Ltd. (Cayman Islands) 2.738%, 2/1/20261, 2, 4 Apidos CDO IV (Cayman Islands) 3.835%, 10/27/20181, 2 Apidos CLO XIV (Cayman Islands) 3.734%, 4/15/20251, 2, 4 5.484%, 4/15/20251, 2, 4 Apidos CLO XV (Cayman Islands) 3.484%, 10/20/20251, 2, 4 5.734%, 10/20/20251, 2, 4 Atrium CDO Corp. (Cayman Islands) 6.233%, 10/23/20221, 2, 4 Atrium IX (Cayman Islands) 0.000%, 2/28/20242 5.229%, 2/28/20241, 2, 4 Atrium X (Cayman Islands) 3.733%, 7/16/20251, 2, 4 Avalon IV Capital Ltd. (Cayman Islands) 5.833%, 4/17/20231, 2, 4 Babson CLO Ltd. 2005-III (Cayman Islands) 0.473%, 11/10/20191, 4 Babson CLO Ltd. 2012-II (Cayman Islands) 4.474%, 5/15/20231, 2, 4 Babson CLO, Inc. 2005-I (Cayman Islands) 0.524%, 4/15/20191, 2, 4 BlueMountain CLO 2013-2 Ltd. (Cayman Islands) 3.782%, 1/22/20251, 2, 4 BlueMountain CLO Ltd. (Cayman Islands) 5.975%, 8/16/20221, 2, 4 Carlyle Global Market Strategies CLO 2011-1 Ltd. (Cayman Islands) 5.973%, 8/10/20211, 2, 4 Catamaran CLO 2012-1 Ltd. (Cayman Islands) 5.481%, 12/20/20231, 2, 4 Catamaran CLO 2014-1 Ltd. (Cayman Islands) 4.705%, 4/20/20261, 2, 4 CIFC Funding Ltd. (Cayman Islands) 7.239%, 8/14/20241, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) Dryden 30 Senior Loan Fund (Cayman Islands) $ 3.424%, 11/15/20251, 2, 4 $ 5.224%, 11/15/20251, 2, 4 5.724%, 11/15/20251, 2, 4 Dryden Senior Loan Fund (Cayman Islands) 4.234%, 1/15/20221, 2, 4 5.434%, 1/15/20221, 2, 4 Dryden XXIII Senior Loan Fund (Cayman Islands) 7.234%, 7/17/20231, 2, 4 7.234%, 7/17/20231, 2, 4 Dryden XXIV Senior Loan Fund (Cayman Islands) 6.124%, 11/15/20231, 2, 4 Dryden XXV Senior Loan Fund (Cayman Islands) 5.734%, 1/15/20251, 2, 4 Flatiron CLO 2013-1 Ltd. (Cayman Islands) 5.133%, 1/17/20261, 2, 4 5.583%, 1/17/20261, 2, 4 Flatiron CLO 2014-1 Ltd. (Cayman Islands) 3.536%, 7/17/20261, 2, 4 5.236%, 7/17/20261, 2, 4 Flatiron CLO Ltd. (Cayman Islands) 5.734%, 10/25/20241, 2, 4 Fraser Sullivan CLO VII Ltd. (Cayman Islands) 4.234%, 4/20/20231, 2, 4 Greywolf CLO II Ltd. (Cayman Islands) 4.064%, 4/15/20251, 2, 4 Greywolf CLO III Ltd. (Cayman Islands) 3.827%, 4/22/20261, 2, 4 5.327%, 4/22/20261, 2, 4 5.977%, 4/22/20261, 2, 4 Highbridge Loan Management 2013-2 Ltd. (Cayman Islands) 0.000%, 10/20/20242, 4 6.034%, 10/20/20241, 2, 4 ING IM CLO 2012-1 Ltd. (Cayman Islands) 6.731%, 3/14/20221, 2, 4 ING IM CLO 2013-2 Ltd. (Cayman Islands) 3.734%, 4/25/20251, 2, 4 Jamestown CLO I Ltd. (Cayman Islands) 4.223%, 11/5/20241, 2, 4 5.723%, 11/5/20241, 2, 4 Jamestown CLO III Ltd. (Cayman Islands) 3.534%, 1/15/20261, 2, 4 Jamestown CLO IV Ltd. (Cayman Islands) 3.734%, 7/15/20261, 2, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) Madison Park Funding XIV Ltd. (Cayman Islands) $ 4.789%, 7/20/20261, 4 $ 4.789%, 7/20/20261, 4 Marathon CLO IV Ltd. (Cayman Islands) 5.979%, 5/20/20231, 2, 4 Marine Park CLO Ltd. (Cayman Islands) 5.976%, 5/18/20231, 2, 4 Mountain View CLO 2013-1 Ltd. (Cayman Islands) 4.734%, 4/12/20241, 2, 4 Mountain View CLO II Ltd. (Cayman Islands) 0.634%, 1/12/20211, 2, 4 Mountain View Funding CLO 2006-1 Ltd. (Cayman Islands) 4.634%, 4/15/20191, 2, 4 Neuberger Berman CLO XII Ltd. (Cayman Islands) 6.484%, 7/25/20231, 4 Neuberger Berman CLO XV (Cayman Islands) 4.834%, 10/15/20251, 2, 4 Neuberger Berman CLO XVI Ltd. (Cayman Islands) 3.584%, 4/15/20261, 2, 4 Neuberger Berman CLO XVII Ltd. (Cayman Islands) 3.781%, 8/4/20251, 2, 4 4.981%, 8/4/20251, 2, 4 OCP CLO 2012-1 Ltd. (Cayman Islands) 3.730%, 3/22/20231, 2, 4 5.730%, 3/22/20231, 2, 4 OHA Loan Funding 2013-1 Ltd. (Cayman Islands) 3.833%, 7/23/20251, 2, 4 OZLM Funding III Ltd. (Cayman Islands) 5.232%, 1/22/20251, 2, 4 OZLM Funding IV Ltd. (Cayman Islands) 3.432%, 7/22/20251, 2, 4 OZLM Funding Ltd. (Cayman Islands) 6.332%, 7/22/20231, 2, 4 4.586%, 10/30/20231, 2, 4 5.536%, 10/30/20231, 2, 4 OZLM Funding V Ltd. (Cayman Islands) 3.733%, 1/17/20261, 2, 4 OZLM VI Ltd. (Cayman Islands) 3.730%, 4/17/20261, 2, 4 OZLM VII Ltd. (Cayman Islands) 3.855%, 7/17/20261, 2, 4 6.155%, 7/17/20261, 2, 4 Race Point V CLO Ltd. (Cayman Islands) 6.231%, 12/15/20221, 2, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ Sapphire Valley CDO I Ltd. (Cayman Islands) 0.504%, 12/15/20221, 2, 4 $ Sudbury Mill CLO Ltd. (Cayman Islands) 3.733%, 1/17/20261, 2, 4 Symphony CLO VII Ltd. (Cayman Islands) 3.435%, 7/28/20211, 2, 4 Symphony CLO X Ltd. (Cayman Islands) 5.483%, 7/23/20231, 2, 4 TICP CLO II Ltd. (Cayman Islands) 4.734%, 7/26/20261, 2, 4 4.734%, 7/26/20261, 2, 4 Venture CDO Ltd. (Cayman Islands) 6.725%, 11/14/20221, 2 Venture XVI CLO Ltd. (Cayman Islands) 3.818%, 4/15/20261, 2, 4 West CLO 2013-1 Ltd. (Cayman Islands) 0.000%, 11/7/20252, 4 5.123%, 11/7/20251, 2, 4 West CLO 2014-1 Ltd. (Cayman Islands) 0.000%, 7/18/20262, 4 3.683%, 7/18/20261, 2, 4 5.133%, 7/18/20261, 2, 4 TOTAL ASSET-BACKED SECURITIES(Cost $184,631,121) CORPORATE – 15.7% BASIC MATERIALS – 0.6% B2Gold Corp. (Canada) 3.250%, 10/1/20183, 4, 5, 6 Hexion U.S. Finance Corp. 6.625%, 4/15/20202 Horsehead Holding Corp. 3.800%, 7/1/20175, 6 INEOS Group Holdings S.A. (Luxembourg) 6.125%, 8/15/20182, 3, 4 PetroLogistics LP / PetroLogistics Finance Corp. 6.250%, 4/1/20202 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20143, 5, 6 Stillwater Mining Co. 1.750%, 10/15/20322, 5, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) COMMUNICATIONS – 1.2% $ Blucora, Inc. 4.250%, 4/1/20192, 4, 5, 6 $ Ciena Corp. 4.000%, 12/15/20205, 6 Ctrip.com International Ltd. (Cayman Islands) 1.250%, 10/15/20183, 4, 5, 6 Goodman Networks, Inc. 12.125%, 7/1/20182 HomeAway, Inc. 0.125%, 4/1/20194, 5, 6 Palo Alto Networks, Inc. 0.000%, 7/1/20194, 5, 6 Qihoo 360 Technology Co., Ltd. (Cayman Islands) 2.500%, 9/15/20183, 4, 5, 6 SINA Corp. (Cayman Islands) 1.000%, 12/1/20183, 4, 5, 6 SouFun Holdings Ltd. (Cayman Islands) 2.000%, 12/15/20183, 4, 5, 6 T-Mobile USA, Inc. 6.464%, 4/28/20192 Univision Communications, Inc. 6.875%, 5/15/20192, 4 VeriSign, Inc. 3.250%, 8/15/20375 Vipshop Holdings Ltd. (Cayman Islands) 1.500%, 3/15/20193, 5, 6 WebMD Health Corp. 1.500%, 12/1/20204, 5, 6 Yahoo!, Inc. 0.000%, 12/1/20184, 5, 6 Yandex N.V. (Netherlands) 1.125%, 12/15/20183, 4, 5, 6 CONSUMER, CYCLICAL – 0.8% Callaway Golf Co. 3.750%, 8/15/20192, 5, 6 Carmike Cinemas, Inc. 7.375%, 5/15/20192 Ezcorp, Inc. 2.125%, 6/15/20194, 5, 6 Iconix Brand Group, Inc. 2.500%, 6/1/20165, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) CONSUMER, CYCLICAL (Continued) $ KB Home 1.375%, 2/1/20192, 5, 6 $ Meritage Homes Corp. 1.875%, 9/15/20322, 5, 6 Meritor, Inc. 7.875%, 3/1/20262, 5, 6 Navistar International Corp. 4.500%, 10/15/20184, 5, 6 Ryland Group, Inc. 1.625%, 5/15/20185, 6 Tesla Motors, Inc. 1.250%, 3/1/20215, 6 WCI Communities, Inc. 6.875%, 8/15/20212 WESCO International, Inc. 6.000%, 9/15/20292, 5 CONSUMER, NON-CYCLICAL – 2.9% Acadia Healthcare Co., Inc. 6.125%, 3/15/20212 Albany Molecular Research, Inc. 2.250%, 11/15/20184, 5, 6 AMAG Pharmaceuticals, Inc. 2.500%, 2/15/20195, 6 APX Group, Inc. 6.375%, 12/1/20192 Ascent Capital Group, Inc. 4.000%, 7/15/20205, 6 Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 4.875%, 11/15/20172 Biomet, Inc. 6.500%, 10/1/20202 Cenveo Corp. 6.000%, 8/1/20192, 4 Chiquita Brands International, Inc. 4.250%, 8/15/20165 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20175 HCA, Inc. 6.500%, 2/15/2020 Illumina, Inc. 0.000%, 6/15/20194, 5, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) CONSUMER, NON-CYCLICAL (Continued) $ Incyte Corp. 1.250%, 11/15/20204, 5, 6 $ JBS USA LLC / JBS USA Finance, Inc. 7.250%, 6/1/20212, 4 Live Nation Entertainment, Inc. 2.500%, 5/15/20194, 5 Medicines Co. 1.375%, 6/1/20175, 6 Par Pharmaceutical Cos., Inc. 7.375%, 10/15/20202 PHH Corp. 6.000%, 6/15/20175 7.375%, 9/1/2019 Salix Pharmaceuticals Ltd. 6.000%, 1/15/20212, 4 ServiceSource International, Inc. 1.500%, 8/1/20184, 5, 6 Spectranetics Corp. 2.625%, 6/1/20342, 5 Spectrum Pharmaceuticals, Inc. 2.750%, 12/15/20184, 5, 6 TAL Education Group (Cayman Islands) 2.500%, 5/15/20193, 4, 5, 6 Tenet Healthcare Corp. 5.000%, 3/1/20194 Theravance, Inc. 2.125%, 1/15/20235, 6 United Rentals North America, Inc. 5.750%, 7/15/20182 Valeant Pharmaceuticals International, Inc. (Canada) 6.750%, 8/15/20182, 3, 4 7.500%, 7/15/20212, 3, 4 Wright Medical Group, Inc. 2.000%, 8/15/20175, 6 ENERGY – 2.7% Alon USA Energy, Inc. 3.000%, 9/15/20184, 5, 6 American Energy-Permian Basin LLC / AEPB Finance Corp. 7.125%, 11/1/20202, 4 Antero Resources Finance Corp. 6.000%, 12/1/20202 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) ENERGY (Continued) $ Atlas Energy Holdings Operating Co. LLC / Atlas Resource Finance Corp. 9.250%, 8/15/20212 $ Bill Barrett Corp. 7.625%, 10/1/20192 BPZ Resources, Inc. 8.500%, 10/1/20175, 6 Carrizo Oil & Gas, Inc. 7.500%, 9/15/20202 Emerald Oil, Inc. 2.000%, 4/1/20194, 5, 6 Green Plains, Inc. 3.250%, 10/1/20184, 5, 6 Halcon Resources Corp. 9.750%, 7/15/20202 JinkoSolar Holding Co., Ltd. (Cayman Islands) 4.000%, 2/1/20193, 4, 5, 6 Legacy Reserves LP / Legacy Reserves Finance Corp. 8.000%, 12/1/20202 Newpark Resources, Inc. 4.000%, 10/1/20175, 6 Oasis Petroleum, Inc. 6.875%, 3/15/20222, 4 Penn Virginia Corp. 8.500%, 5/1/20202 QR Energy LP / QRE Finance Corp. LLC 9.250%, 8/1/20202 RKI Exploration & Production LLC / RKI Finance Corp. 8.500%, 8/1/20212, 4 SolarCity Corp. 2.750%, 11/1/20185, 6 Ultra Petroleum Corp. (Canada) 5.750%, 12/15/20182, 3, 4 Vantage Drilling Co. (Cayman Islands) 5.500%, 7/15/20432, 3, 4, 5, 6 FINANCIAL – 1.9% Aircastle Ltd. (Bermuda) 4.625%, 12/15/20183 American Residential Properties OP LP 3.250%, 11/15/20184, 5, 6 AmTrust Financial Services, Inc. 5.500%, 12/15/20215, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) FINANCIAL (Continued) $ CNO Financial Group, Inc. 6.375%, 10/1/20202, 4 $ E*TRADE Financial Corp. 6.375%, 11/15/20192 Encore Capital Group, Inc. 3.000%, 7/1/20205, 6 Fly Leasing Ltd. (Bermuda) 6.750%, 12/15/20202, 3 Forest City Enterprises, Inc. 4.250%, 8/15/20185, 6 Forestar Group, Inc. 3.750%, 3/1/20205, 6 International Lease Finance Corp. 8.750%, 3/15/2017 Jefferies Group LLC 3.875%, 11/1/20292, 5 Meadowbrook Insurance Group, Inc. 5.000%, 3/15/20205, 6 MGIC Investment Corp. 9.000%, 4/1/20634, 5, 6 Nationstar Mortgage LLC / Nationstar Capital Corp. 6.500%, 8/1/20182 Portfolio Recovery Associates, Inc. 3.000%, 8/1/20204, 5, 6 Provident Funding Associates LP / PFG Finance Corp. 6.750%, 6/15/20212, 4 Radian Group, Inc. 2.250%, 3/1/20195, 6 Starwood Waypoint Residential Trust 3.000%, 7/1/20194, 5, 6 Stearns Holdings, Inc. 9.375%, 8/15/20202, 4 Walter Investment Management Corp. 4.500%, 11/1/20195, 6 INDUSTRIAL – 3.5% Aegean Marine Petroleum Network, Inc. (Marshall Islands) 4.000%, 11/1/20183, 5, 6 Alliant Techsystems, Inc. 6.875%, 9/15/20202 Ardagh Packaging Finance PLC / Ardagh Holdings USA, Inc. (Ireland) 6.250%, 1/31/20192, 3, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) INDUSTRIAL (Continued) $ B/E Aerospace, Inc. 5.250%, 4/1/20222 $ Cemex S.A.B. de C.V. (Mexico) 3.750%, 3/15/20183, 5, 6 Exopack Holding Corp. 10.000%, 6/1/20182, 4 Fluidigm Corp. 2.750%, 2/1/20342, 5, 6 General Cable Corp. 4.500%, 11/15/20291, 5, 6 Martin Midstream Partners LP / Martin Midstream Finance Corp. 7.250%, 2/15/20212 TTM Technologies, Inc. 1.750%, 12/15/20205, 6 UTi Worldwide, Inc. (Virgin Islands (British)) 4.500%, 3/1/20193, 4, 5, 6 Vishay Intertechnology, Inc. 2.250%, 6/1/20424, 5, 6 TECHNOLOGY – 1.6% Allscripts Healthcare Solutions, Inc. 1.250%, 7/1/20204, 5, 6 BMC Software Finance, Inc. 8.125%, 7/15/20212, 4 Bottomline Technologies de, Inc. 1.500%, 12/1/20175, 6 Cornerstone OnDemand, Inc. 1.500%, 7/1/20185, 6 Dealertrack Technologies, Inc. 1.500%, 3/15/20175, 6 GT Advanced Technologies, Inc. 3.000%, 12/15/20205, 6 iGATE Corp. 4.750%, 4/15/20192, 4 Infor US, Inc. 9.375%, 4/1/20192 Medidata Solutions, Inc. 1.000%, 8/1/20184, 5, 6 Microchip Technology, Inc. 2.125%, 12/15/20375 Micron Technology, Inc. 5.500%, 2/1/20252, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) TECHNOLOGY (Continued) $ 3.000%, 11/15/20432, 5, 6 $ Novellus Systems, Inc. 2.625%, 5/15/20415, 6 Proofpoint, Inc. 1.250%, 12/15/20184, 5, 6 SanDisk Corp. 1.500%, 8/15/20175, 6 ServiceNow, Inc. 0.000%, 11/1/20184, 5, 6 Spansion LLC 2.000%, 9/1/20204, 5, 6 SunEdison, Inc. 2.750%, 1/1/20214, 5, 6 Take-Two Interactive Software, Inc. 1.750%, 12/1/20165, 6 Workday, Inc. 1.500%, 7/15/20205, 6 UTILITIES – 0.5% AES Corp. 3.229%, 6/1/20191, 2 Calpine Corp. 6.000%, 1/15/20222, 4 CenterPoint Energy, Inc. 0.000%, 9/15/20291, 2, 5, 6 GenOn Energy, Inc. 9.500%, 10/15/2018 TOTAL CORPORATE (Cost $46,310,627) TOTAL BONDS (Cost $230,941,748) Number of Shares COMMON STOCKS – 5.1% BASIC MATERIALS – 0.1% Hi-Crush Partners LP6 U.S. Silica Holdings, Inc.6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS – 0.2% F5 Networks, Inc.*6 $ RF Micro Devices, Inc.* Textura Corp.*6 CONSUMER, CYCLICAL – 0.9% Beacon Roofing Supply, Inc.*6 Finish Line, Inc. - Class A6 Mobile Mini, Inc.6 Pier 1 Imports, Inc.6 Skechers U.S.A., Inc. - Class A* Winnebago Industries, Inc.*6 CONSUMER, NON-CYCLICAL – 1.5% Abaxis, Inc.6 Air Methods Corp.*6 Euronet Worldwide, Inc.*6 KAR Auction Services, Inc.6 Kroger Co.6 Pilgrim's Pride Corp.*6 Quanta Services, Inc.*6 Ritchie Bros Auctioneers, Inc. (Canada)3, 6 Sanderson Farms, Inc.6 ENERGY – 0.2% Emerald Oil, Inc.*6 Halcon Resources Corp.*6 Penn Virginia Corp.*6 FINANCIAL – 0.1% Affiliated Managers Group, Inc.* Summit Hotel Properties, Inc. - REIT6 INDUSTRIAL – 1.5% ArcBest Corp.6 Benchmark Electronics, Inc.*6 Clean Harbors, Inc.*6 Con-way, Inc.6 Drew Industries, Inc.6 Eagle Materials, Inc.6 EnerSys6 Jabil Circuit, Inc.6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Martin Marietta Materials, Inc.6 $ NCI Building Systems, Inc.*6 Roadrunner Transportation Systems, Inc.*6 Rogers Corp.*6 TECHNOLOGY – 0.6% Atmel Corp.*6 Radware Ltd. (Israel)*3, 6 Skyworks Solutions, Inc.6 Teradyne, Inc.6 Ultratech, Inc.*6 TOTAL COMMON STOCKS(Cost $15,193,067) PREFERRED STOCKS – 1.3% BASIC MATERIALS – 0.0% ArcelorMittal (Luxembourg) 6.000%, 1/15/20163, 5 COMMUNICATIONS – 0.0% Iridium Communications, Inc. 6.750%, 12/31/20495 CONSUMER, CYCLICAL – 0.0% Continental Airlines Finance Trust II 6.000%, 11/15/20302, 5, 6 CONSUMER, NON-CYCLICAL – 0.4% Alere, Inc. 3.000%, 12/31/20495, 6 Bunge Ltd. (Bermuda) 4.875%, 12/31/20493, 5, 6 HealthSouth Corp. 6.500%, 12/31/20495 Omnicare Capital Trust II 4.000%, 6/15/20332, 5 Post Holdings, Inc. 3.750%, 12/31/20494, 5, 6 Tyson Foods, Inc. 4.750%, 7/15/20175 Universal Corp. 6.750%, 12/31/20492, 5, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) ENERGY – 0.4% Chesapeake Energy Corp. 5.750%, 12/31/20494, 5, 6 $ Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 12/31/20493, 5 Goodrich Petroleum Corp. 5.375%, 12/31/20495, 6 McDermott International, Inc. (Panama) 6.250%, 4/1/20173, 5, 6 Penn Virginia Corp. 6.000%, 12/31/20494, 5, 6 Sanchez Energy Corp. 4.875%, 12/31/20495, 6 6.500%, 12/31/20495, 6 SandRidge Energy, Inc. 7.000%, 12/31/20495, 6 FINANCIAL – 0.5% Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20495, 6 AMG Capital Trust II 5.150%, 10/15/20375 Bank of America Corp. 7.250%, 12/31/20495, 6 EPR Properties 5.750%, 12/31/20495, 6 Health Care REIT, Inc. 6.500%, 12/31/20495, 6 iStar Financial, Inc. 4.500%, 12/31/20492, 5, 6 KeyCorp 7.750%, 12/31/20495, 6 65 OFG Bancorp (Puerto Rico) 8.750%, 12/31/20493, 5, 6 Ramco-Gershenson Properties Trust 7.250%, 12/31/20495, 6 44 Wells Fargo & Co. 7.500%, 12/31/20495, 6 Wintrust Financial Corp. 5.000%, 12/31/20495, 6 TOTAL PREFERRED STOCKS(Cost $3,649,605) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 0.1% PowerShares Buyback Achievers Portfolio $ TOTAL EXCHANGE-TRADED FUNDS (Cost $304,400) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.2% CALL OPTIONS – 0.0% EQUITY – 0.0% Applied Micro Circuits Corp. Exercise Price: $10.00, Expiration Date: September 20, 2014 ArcBest Corp. 76 Exercise Price: $42.00, Expiration Date: September 20, 2014 Arrow Electronics, Inc. 25 Exercise Price: $60.00, Expiration Date: August 16, 2014 Beacon Roofing Supply, Inc. 39 Exercise Price: $30.00, Expiration Date: August 16, 2014 ‒ Benchmark Electronics, Inc. 64 Exercise Price: $25.00, Expiration Date: August 16, 2014 Con-way, Inc. 25 Exercise Price: $47.50, Expiration Date: August 16, 2014 13 Exercise Price: $50.00, Expiration Date: August 16, 2014 Conn's, Inc. Exercise Price: $55.00, Expiration Date: October 18, 2014 Del Frisco's Restaurant Group, Inc. 9 Exercise Price: $25.00, Expiration Date: August 16, 2014 ‒ Eagle Materials, Inc. 25 Exercise Price: $92.50, Expiration Date: August 16, 2014 F5 Networks, Inc. 13 Exercise Price: $110.00, Expiration Date: August 16, 2014 13 Exercise Price: $111.00, Expiration Date: August 16, 2014 KAR Auction Services, Inc. 38 Exercise Price: $30.00, Expiration Date: August 16, 2014 Lions Gate Entertainment Corp. 64 Exercise Price: $26.00, Expiration Date: September 20, 2014 Martin Marietta Materials, Inc. 19 Exercise Price: $130.00, Expiration Date: August 16, 2014 Mobile Mini, Inc. 58 Exercise Price: $45.00, Expiration Date: August 16, 2014 ‒ Pilgrim's Pride Corp. 64 Exercise Price: $30.00, Expiration Date: August 16, 2014 Rogers Corp. 25 Exercise Price: $60.00, Expiration Date: August 16, 2014 Teradyne, Inc. Exercise Price: $20.00, Expiration Date: August 16, 2014 ‒ Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) EQUITY (Continued) Textura Corp. 52 Exercise Price: $25.00, Expiration Date: August 16, 2014 $ Ultratech, Inc. 39 Exercise Price: $25.00, Expiration Date: August 16, 2014 USG Corp. 38 Exercise Price: $28.00, Expiration Date: August 16, 2014 TOTAL CALL OPTIONS(Cost $172,546) PUT OPTIONS – 0.2% EQUITY – 0.2% Brooks Automation, Inc. 64 Exercise Price: $10.00, Expiration Date: October 18, 2014 CARBO Ceramics, Inc. 32 Exercise Price: $140.00, Expiration Date: August 16, 2014 6 Exercise Price: $145.00, Expiration Date: August 16, 2014 Emerge Energy Services LP 19 Exercise Price: $110.00, Expiration Date: August 16, 2014 13 Exercise Price: $115.00, Expiration Date: August 16, 2014 3 Exercise Price: $105.00, Expiration Date: September 20, 2014 iShares 7-10 Year Treasury Bond ETF Exercise Price: $102.00, Expiration Date: September 20, 2014 Exercise Price: $103.00, Expiration Date: September 20, 2014 iShares iBoxx $High Yield Corporate Bond ETF Exercise Price: $92.00, Expiration Date: August 16, 2014 Exercise Price: $90.00, Expiration Date: September 20, 2014 iShares iBoxx $Investment Grade Corporate Bond ETF Exercise Price: $117.00, Expiration Date: September 20, 2014 JDS Uniphase Corp. Exercise Price: $11.00, Expiration Date: September 20, 2014 Lattice Semiconductor Corp. 85 Exercise Price: $7.50, Expiration Date: August 16, 2014 Mobile Mini, Inc. 3 Exercise Price: $45.00, Expiration Date: August 16, 2014 Nu Skin Enterprises, Inc. - Class A 12 Exercise Price: $70.00, Expiration Date: August 16, 2014 Polaris Industries, Inc. 45 Exercise Price: $130.00, Expiration Date: August 16, 2014 Power Integrations, Inc. 13 Exercise Price: $50.00, Expiration Date: August 16, 2014 Qlik Technologies, Inc. 70 Exercise Price: $21.00, Expiration Date: August 16, 2014 ‒ Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) EQUITY (Continued) Quanta Services, Inc. 13 Exercise Price: $35.00, Expiration Date: August 16, 2014 $ SPDR S&P rust 38 Exercise Price: $194.00, Expiration Date: August 16, 2014 64 Exercise Price: $196.50, Expiration Date: August 16, 2014 19 Exercise Price: $197.00, Expiration Date: August 16, 2014 Tempur Sealy International, Inc. 13 Exercise Price: $55.00, Expiration Date: August 16, 2014 TOTAL PUT OPTIONS(Cost $332,360) TOTAL PURCHASED OPTIONS CONTRACTS(Cost $504,906) TOTAL INVESTMENTS – 87.0%(Cost $260,167,492) Other Assets in Excess of Liabilities – 13.0% TOTAL NET ASSETS – 100.0% $ Principal Amount SECURITIES SOLD SHORT – (18.8)% BONDS – (9.9)% CORPORATE – (4.0)% BASIC MATERIALS – (0.2)% $ ) Alcoa, Inc. 6.150%, 8/15/2020 ) COMMUNICATIONS – (0.1)% ) Affinion Group, Inc. 7.875%, 12/15/20182 ) CONSUMER, CYCLICAL – (0.9)% ) Interface, Inc. 7.625%, 12/1/20182 ) ) Perry Ellis International, Inc. 7.875%, 4/1/20192 ) ) Petco Holdings, Inc. 8.500%, 10/15/20172, 4 ) ) CONSUMER, NON-CYCLICAL – (2.0)% ) ADT Corp. 6.250%, 10/15/2021 ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value SECURITIES SOLD SHORT (Continued) BONDS (Continued) CORPORATE (Continued) CONSUMER, NON-CYCLICAL (Continued) $ ) BI-LO LLC / BI-LO Finance Corp. 8.625%, 9/15/20182, 4 $ ) ) Cenveo Corp. 11.500%, 5/15/20172 ) ) ConvaTec Finance International S.A. (Luxembourg) 8.250%, 1/15/20192, 3, 4 ) ) DJO Finance LLC / DJO Finance Corp. 7.750%, 4/15/20182 ) ) HealthSouth Corp. 5.750%, 11/1/20242 ) ) INDUSTRIAL – (0.3)% ) Associated Materials LLC / AMH New Finance, Inc. 9.125%, 11/1/20172 ) TECHNOLOGY – (0.1)% ) SunGard Data Systems, Inc. 6.625%, 11/1/20192 ) UTILITIES – (0.4)% ) Calpine Corp. 7.875%, 1/15/20232, 4 ) TOTAL CORPORATE(Proceeds $12,217,382) ) MORTGAGE-BACKED SECURITIES – (1.8)% ) Fannie Mae Pool 4.000%, 8/15/20407 ) TOTAL MORTGAGE-BACKED SECURITIES(Proceeds $5,262,500) ) U.S. GOVERNMENT – (4.1)% ) United States Treasury Note 0.250%, 9/30/2015 ) TOTAL U.S. GOVERNMENT (Proceeds $12,471,679) ) TOTAL BONDS(Proceeds $29,951,561) ) Number of Shares COMMON STOCKS – (5.1)% BASIC MATERIALS – (0.1)% ) ArcelorMittal (Luxembourg)3 ) ) B2Gold Corp. (Canada)*3 ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) BASIC MATERIALS (Continued) ) Horsehead Holding Corp.* $ ) ) Sesa Sterlite Ltd. - ADR (India)3 ) ) Stillwater Mining Co.* ) ) COMMUNICATIONS – (0.4)% ) Blucora, Inc.* ) ) Ciena Corp.* ) ) Ctrip.com International Ltd. - ADR (China)*3 ) ) HomeAway, Inc.* ) ) Iridium Communications, Inc.* ) ) Palo Alto Networks, Inc.* ) ) Qihoo 360 Technology Co., Ltd. - ADR (China)*3 ) ) SINA Corp. (China)*3 ) ) SouFun Holdings Ltd. - ADR (China)3 ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) Time, Inc.* ) ) VeriSign, Inc.* ) ) Vipshop Holdings Ltd. - ADR (China)*3 ) ) WebMD Health Corp.* ) ) Yahoo!, Inc.* ) ) Yandex N.V. - Class A (Netherlands)*3 ) ) CONSUMER, CYCLICAL – (1.4)% ) ANN, Inc.* ) ) Big Lots, Inc. ) ) Callaway Golf Co. ) ) Chico's FAS, Inc. ) ) Ezcorp, Inc. - Class A* ) ) Hibbett Sports, Inc.* ) ) Iconix Brand Group, Inc.* ) ) KB Home ) ) Meritage Homes Corp.* ) ) Meritor, Inc.* ) ) Navistar International Corp.* ) ) Nu Skin Enterprises, Inc. - Class A ) ) Ryland Group, Inc. ) ) Skechers U.S.A., Inc. - Class A* ) ) Steven Madden Ltd.* ) ) Tesla Motors, Inc.* ) ) Thor Industries, Inc. ) ) Tiffany & Co. ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) ) United Continental Holdings, Inc.* $ ) ) WESCO International, Inc.* ) ) CONSUMER, NON-CYCLICAL – (0.8)% ) Albany Molecular Research, Inc.* ) ) Alere, Inc.* ) ) AMAG Pharmaceuticals, Inc.* ) ) Ascent Capital Group, Inc. - Class A* ) ) Bunge Ltd.3 ) ) Chiquita Brands International, Inc.* ) ) Cubist Pharmaceuticals, Inc.* ) ) Emerge Energy Services LP ) ) Hanger, Inc.* ) ) HealthSouth Corp. ) ) Illumina, Inc.* ) ) Incyte Corp.* ) ) Live Nation Entertainment, Inc.* ) ) Medicines Co.* ) ) Omnicare, Inc. ) ) PHH Corp.* ) ) Post Holdings, Inc.* ) ) ServiceSource International, Inc.* ) ) Spectranetics Corp.* ) ) Spectrum Pharmaceuticals, Inc.* ) ) TAL Education Group - ADR (China)*3 ) ) Theravance Biopharma, Inc. (Cayman Islands)*3 ) ) Theravance, Inc. ) ) Tyson Foods, Inc. - Class A ) ) Universal Corp. ) ) Wright Medical Group, Inc.* ) ) DIVERSIFIED – 0.0% ) Leucadia National Corp. ) ENERGY – (0.6)% ) Alon USA Energy, Inc. ) ) BPZ Resources, Inc.* ) ) CARBO Ceramics, Inc. ) ) Chesapeake Energy Corp. ) ) Emerald Oil, Inc.* ) ) Energy XXI Bermuda Ltd. (Bermuda)3 ) ) Goodrich Petroleum Corp.* ) ) Green Plains, Inc. ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) ENERGY (Continued) ) JinkoSolar Holding Co., Ltd. - ADR (China)*3 $ ) ) McDermott International, Inc.*3 ) ) Newpark Resources, Inc.* ) ) Penn Virginia Corp.* ) ) Primoris Services Corp. ) ) Sanchez Energy Corp.* ) ) SandRidge Energy, Inc.* ) ) SolarCity Corp.* ) ) Vantage Drilling Co.*3 ) ) FINANCIAL – (0.6)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. - REIT ) ) American Residential Properties, Inc. - REIT* ) ) AmTrust Financial Services, Inc. ) ) Bank of America Corp. ) ) Credit Acceptance Corp.* ) ) Encore Capital Group, Inc.* ) ) EPR Properties - REIT ) ) Forest City Enterprises, Inc. - Class A* ) ) Forestar Group, Inc.* ) ) Health Care REIT, Inc. - REIT ) ) iStar Financial, Inc. - REIT* ) ) KeyCorp ) ) Meadowbrook Insurance Group, Inc. ) (1 ) MetLife, Inc. ) ) MGIC Investment Corp.* ) ) OFG Bancorp (Puerto Rico)3 ) ) Portfolio Recovery Associates, Inc.* ) ) Radian Group, Inc. ) ) Ramco-Gershenson Properties Trust - REIT ) ) Starwood Waypoint Residential Trust - REIT* ) ) Walter Investment Management Corp.* ) (9 ) Wells Fargo & Co. ) ) Wintrust Financial Corp. ) ) INDUSTRIAL – (0.2)% ) Aegean Marine Petroleum Network, Inc. (Greece)3 ) ) Cemex S.A.B. de C.V. - ADR (Mexico)*3 ) ) Fluidigm Corp.* ) ) General Cable Corp. ) ) Regal-Beloit Corp. ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIAL (Continued) ) Saia, Inc.* $ ) ) TTM Technologies, Inc.* ) ) UTi Worldwide, Inc.*3 ) ) Vishay Intertechnology, Inc. ) ) TECHNOLOGY – (1.0)% ) Allscripts Healthcare Solutions, Inc.* ) ) Bottomline Technologies de, Inc.* ) ) Brooks Automation, Inc. ) ) Callidus Software, Inc.* ) ) Cornerstone OnDemand, Inc.* ) ) Dealertrack Technologies, Inc.* ) ) GT Advanced Technologies, Inc.* ) ) Jack Henry & Associates, Inc. ) ) Lam Research Corp. ) ) Maxwell Technologies, Inc.* ) ) Medidata Solutions, Inc.* ) ) Microchip Technology, Inc. ) ) Micron Technology, Inc.* ) ) Proofpoint, Inc.* ) ) SanDisk Corp. ) ) ServiceNow, Inc.* ) ) Spansion, Inc. - Class A* ) ) SunEdison, Inc.* ) ) Synaptics, Inc.* ) ) Take-Two Interactive Software, Inc.* ) ) Workday, Inc. - Class A* ) ) TOTAL COMMON STOCKS (Proceeds $14,840,553) ) EXCHANGE-TRADED FUNDS – (3.8)% ) Consumer Staples Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iShares iBoxx $High Yield Corporate Bond ETF ) ) Market Vectors Semiconductor ETF ) ) Materials Select Sector SPDR Fund ) ) Powershares QQQ Trust Series 1 ) ) SPDR S&P MidCap rust ) ) Technology Select Sector SPDR Fund ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $11,266,634) ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) TOTAL SECURITIES SOLD SHORT (Proceeds $56,058,748) $ ) Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.1)% CALL OPTIONS – 0.0% EQUITY – 0.0% ArcBest Corp. ) Exercise Price: $46.00, Expiration Date: September 20, 2014 $ ) ) Exercise Price: $47.00, Expiration Date: September 20, 2014 ‒ Conn's, Inc. ) Exercise Price: $65.00, Expiration Date: October 18, 2014 ) F5 Networks, Inc. ) Exercise Price: $116.00, Expiration Date: August 16, 2014 ) ) Exercise Price: $120.00, Expiration Date: August 16, 2014 ) Lions Gate Entertainment Corp. ) Exercise Price: $30.00, Expiration Date: September 20, 2014 ) Martin Marietta Materials, Inc. ) Exercise Price: $140.00, Expiration Date: August 16, 2014 ) Quanta Services, Inc. ) Exercise Price: $37.00, Expiration Date: August 16, 2014 ) ) Exercise Price: $39.00, Expiration Date: August 16, 2014 ) RF Micro Devices, Inc. ) Exercise Price: $10.00, Expiration Date: November 22, 2014 ) ) Exercise Price: $11.00, Expiration Date: November 22, 2014 ) Skyworks Solutions, Inc. ) Exercise Price: $48.00, Expiration Date: August 16, 2014 ) ) Exercise Price: $49.00, Expiration Date: August 16, 2014 ) ) Exercise Price: $50.00, Expiration Date: August 16, 2014 ) Tempur Sealy International, Inc. ) Exercise Price: $65.00, Expiration Date: August 16, 2014 ) U.S. Silica Holdings, Inc. ) Exercise Price: $60.00, Expiration Date: September 20, 2014 ) (1 ) Exercise Price: $65.00, Expiration Date: December 20, 2014 ) ) TOTAL CALL OPTIONS(Proceeds $75,425) ) PUT OPTIONS – (0.1)% EQUITY – (0.1)% CARBO Ceramics, Inc. ) Exercise Price: $125.00, Expiration Date: August 16, 2014 ) (6 ) Exercise Price: $135.00, Expiration Date: August 16, 2014 ) Emerge Energy Services LP ) Exercise Price: $105.00, Expiration Date: August 16, 2014 ) (3 ) Exercise Price: $90.00, Expiration Date: September 20, 2014 ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Contracts Value SECURITIES SOLD SHORT (Continued) WRITTEN OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) EQUITY (Continued) iShares iBoxx $High Yield Corporate Bond ETF ) Exercise Price: $87.00, Expiration Date: September 20, 2014 $ ) iShares iBoxx $Investment Grade Corporate Bond ETF ) Exercise Price: $112.00, Expiration Date: September 20, 2014 ) SPDR S&P rust ) Exercise Price: $193.00, Expiration Date: August 16, 2014 ) ) TOTAL PUT OPTIONS (Proceeds $251,735) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $327,160) $ ) ADR – American Depository Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Variable, floating or step rate security. 2 Callable. 3 Foreign security denominated in U.S. Dollars. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 5 Convertible security. 6 All or a portion of this security is segregated as collateral for securities sold short. 7 To-be-announced security. See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) SWAP CONTRACTS CREDIT DEFAULT SWAPS Pay/a Premium Unrealized Counterparty/ Receive Fixed Expiration Notional Paid Appreciation/ Reference Entity Fixed Rate Rate Date Ccy Amount (Received) (Depreciation) J.P. Morgan AK Steel Corp. Pay % 9/20/19 $ ) Alcoa, Inc. Pay 9/20/19 Markit CDX NA High Yield Series 20 Index Pay 6/20/18 ) ) High Yield Series 22 Index Receive 6/20/19 High Yield Series 22 Index Pay 6/20/19 ) ) Staples, Inc. Pay 9/20/19 ) SunGard Data Systems, Inc. Receive 6/20/19 SUPERVALU, Inc. Pay 6/20/19 ) ) Talisman Energy, Inc. Pay 9/20/19 ) ) United States Steel Corp. Pay 9/20/19 ) ) TOTAL SWAP CONTRACTS $ $ ) a If Palmer Square Absolute Return Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument. If Palmer Square Absolute Return Fund is receiving a fixed rate, Palmer Square Absolute Return Fund acts as guarantor of the variable instrument. SWAPTIONS CONTRACTS INTEREST RATE SWAPTIONS CONTRACTS Floating Pay/Receive Counterparty/ Rate Floating Exercise Expiration Notional Premium Market Description Index Rate Rate Date Ccy Amount Paid Value J.P. Morgan Put - OTC 10-Year 3-Month USD-LIBOR-BBA Receive 7/8/16 $ TOTAL INTEREST RATE SWAPTIONS CONTRACTS $ $ INTEREST RATE CAP OPTIONS CONTRACTS Floating Pay/Receive Counterparty/ Rate Floating Cap Expiration Notional Premium Market Description Index Rate Rate Date Ccy Amount Paid Value J.P. Morgan Call - OTC2 Year USD-LIBOR-BBA Receive 10/15/15 $ TOTAL INTEREST RATE CAP OPTIONS CONTRACTS $ $ See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value At Value At Appreciation Long (Short) Description Date Trade Date July 31, 2014 (Depreciation) 5-Year U.S. Treasury Note (CBT) September 2014 $ ) $ ) $ TOTAL FUTURES CONTRACTS $ ) $ ) $ See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS July 31, 2014 (Unaudited) Note 1 – Organization Palmer Square Absolute Return Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek capital appreciation with an emphasis on absolute (positive) returns and low correlation to the broader equity and bond markets.The Fund commenced investment operations on May 17, 2011, with two classes of shares, Class I and Class A. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees.Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding.Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Daylight Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2014 (Unaudited) The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (c) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. (d) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility.In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as a writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. The Fund may also enter into the purchase or sale of related caps, floors and collars.The Fund may enter into these transactions to preserve a return or spread on a particular investment or portion of its portfolio, to protect against currency fluctuations or to protect against any increase in the price of securities it anticipates purchasing at a later date.Swaps may be used in conjunction with other instruments to offset interest rate, currency or other underlying risks.For example, interest rate swaps may be offset with "caps," "floors" or "collars".A "cap" is essentially a call option which places a limit on the amount of floating rate interest that must be paid on a certain principal amount.A "floor" is essentially a put option which places a limit on the minimum amount that would be paid on a certain principal amount.A "collar" is essentially a combination of a long cap and a short floor where the limits are set at different levels. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2014 (Unaudited) (e) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading.Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred.When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract.Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments.The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. (f) Total Return Swap Contracts The Fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries and to gain exposure to specific markets/countries and to specific sectors/industries.To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the Fund will receive a payment from or make a payment to the counterparty.Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The risk of loss under a swap contract may exceed the amount recorded as an asset or a liability on the Statement of Assets and Liabilities.The Fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform.The Fund’s maximum risk of loss from counterparty risk is the fair value of the contract. (g) Credit Default Swap Contracts The Fund may enter into credit default swap agreements to hedge credit and market risk and to gain exposure on individual names and/or baskets of securities.In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity.Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration.An upfront payment received by the Fund, as the protection seller, is recorded as a liability on the Fund’s books.An upfront payment made by the Fund, as the protection buyer, is recorded as an asset on the Fund’s books.Periodic payments received or paid by the Fund are recorded as realized gains or losses.The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2014 (Unaudited) In addition to bearing the risk that the credit event will occur, the Fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the Fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations.The Fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. (h) Interest Rate Swap Contracts The Fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rates and gain exposure on interest rates.An interest rate swap can be purchased or sold with an upfront premium.An upfront payment received by the Fund is recorded as a liability on the Fund’s books.An upfront payment made by the Fund is recorded as an asset on the Fund’s books.Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The Fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform.The Fund’s maximum risk of loss from counterparty risk is the fair value of the contract. Note 3 – Federal Income Taxes At July 31, 2014, the cost of securities on a tax basis and gross unrealized appreciation and depreciation on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized (depreciation) ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or a liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2014 (Unaudited) · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of July 31, 2014, in valuing the Fund’s assets carried at fair value: Assets Level 1 Level 2 Level 3* Total Bank Loans $
